                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 The Cincinnati Insurance Company, Motorists              Civil Action No. 3:20-cv-02719-SAL
 Commercial Mutual Insurance Company, Penn
 National Insurance Company,
                                                          PLAINTIFFS THE CINCINNATI
                     Plaintiffs,                             INSURANCE COMPANY,
                                                           MOTORISTS COMMERCIAL
 v.                                                      MUTUAL INSURANCE COMPANY,
                                                              AND PENN NATIONAL
 Meetze Plumbing Co., Inc.; Promenade at Sandhill           INSURANCE COMPANY’S
 Condominium Association, Inc.; M.B. Kahn                  DESIGNATION OF EXPERT
 Construction Co., Inc.; and Kahn Development                      WITNESS
 Company,

                     Defendants.

 _________________________________________

       Plaintiffs The Cincinnati Insurance Company, Motorists Commercial Mutual Insurance

Company and Penn National Insurance Company (“Plaintiffs”), hereby designate the following

expert witness they may call at the trial of this matter pursuant to Rule 26(a)(2) of the Federal

Rules of Civil Procedure and the Second Amended Conference and Scheduling Order filed on

March 31, 2021, as follows:

       Richard J. Rogers, M.B.A., P.E.
       Rogers Construction Engineering
       2318 Devine Street
       Columbia, SC 29205

       a)     This witness may testify concerning his examinations and investigations regarding
              Plaintiffs’ declaratory judgment action in the above-referenced lawsuit. If called
              to testify at trial or deposition, this witness will testify regarding his observations,
              review of documents and opinions related to the claimed construction deficiencies
              and damages that are the subject of this coverage action and emanate from the
              underlying construction defect lawsuit styled Promenade at Sandhill Condominium




                                           Page 1 of 3
     Association, Inc. by and for Itself and on Behalf of Its Unit Owners and Members
     v. M.B. Kahn Construction Co., Inc., et al., C/A No.: 2015-CP-40-02501.

b)   Pursuant to Rule 26(a)(2)(B), FRCP, a signed copy of Mr. Rogers’ initial report is
     attached hereto as Exhibit A. Mr. Rogers’ report contains a complete statement of
     all opinions he has formed to date and the basis and reasons for such opinions, the
     facts or data considered in forming them, the exhibits that will be used to summarize
     or support them, a summary of his qualifications, compensation information, and a
     listing of prior cases in which he has testified as an expert witness.

c)   The witness will finalize his opinions and reports, and prepare necessary exhibits,
     if any, after he is able to review any written discovery or relevant documents and
     information generated or obtained during the course of discovery in this matter.

d)   Plaintiffs reserve the right to call at trial any expert witnesses identified by any
     other party throughout discovery in this case.

e)   Plaintiffs further reserve the right to supplement this expert designation with any
     additional expert witnesses during the pendency of discovery in this matter.


                                   Respectfully submitted,

                                   HALL BOOTH SMITH, P.C.

                                   /s/Elizabeth Wieters
                                   Elizabeth F. Wieters, Esq., Federal Bar No. 12317
                                   Daniel Fuerst, Esq., Federal Bar No. 12616
                                   111 Coleman Blvd., Suite 301
                                   Mt. Pleasant, SC 29464
                                   Telephone: (843) 720-3460
                                   Facsimile: (843) 720-3458
                                   ewieters@hallboothsmith.com
                                   dfuerst@hallboothsmith.com
                                   Attorneys for The Cincinnati Insurance Company




                                 Page 2 of 3
                                  McCULLOUGH KHAN, LLC

                                  /s/Clayton B. McCullough
                                  Clayton B. McCullough, Fed. Bar. #7120
                                  Ross A. Appel, Fed. Bar #11434
                                  359 King Street, Suite 200
                                  Charleston, SC 29401
                                  Telephone: (843) 937-0400
                                  Facsimile: (843) 937-0706
                                  clay@mklawsc.com
                                  ross@mklawsc.com
                                  Attorneys for Motorists Commercial Mutual
                                  Insurance Company


                                  CLAWSON AND STAUBES, LLC

                                  /s/ Timothy A. Domin
                                  Timothy A. Domin, Fed. Bar. # 5828
                                  126 Seven Farms Drive, Suite 200
                                  Charleston, South Carolina 29492-8144
                                  Telephone: (843) 577-2026
                                  Facsimile: (843) 722-2867
                                  tdomin@clawsonandstaubes.com
                                  Attorney for Pennsylvania National Mutual
                                  Casualty Insurance

Date: June 11, 2021
Mount Pleasant, South Carolina




                                 Page 3 of 3
